UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-6306


CHRISTOPHER MOSBY,

                     Plaintiff - Appellant,

              v.

ERIC SYKES; STEVE LENAIER; CHRIS SASSER; CHARLIE MILLER; JOHN
INGRAM; UNKNOWN OFFICER,

                     Defendants -Appellees,

              and

BRUNSWICK COUNTY SHERIFF’S DEPARTMENT,

                     Defendant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, District Judge. (5:15-ct-03202-BO)


Submitted: July 20, 2017                                          Decided: July 24, 2017


Before DUNCAN and WYNN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.
Christopher Mosby, Appellant Pro Se. Christopher J. Geis, WOMBLE CARLYLE
SANDRIDGE & RICE, PLLC, Winston-Salem, North Carolina; Patrick Grayson
Spaugh, WOMBLE CARLYLE SANDRIDGE & RICE, PLLC, Charlotte, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Christopher Mosby appeals the district court’s order denying relief on his 42

U.S.C. § 1983 (2012) complaint. We have reviewed the record and find no reversible

error. Accordingly, we deny Mosby’s motions for appointment of counsel and for return

of property and affirm for the reasons stated by the district court. Mosby v. Sykes, No.

5:15-ct-03202-BO (E.D.N.C., Feb. 23, 2017). We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.



                                                                              AFFIRMED




                                            3